Case 9:17-cv-01036-MAD-ATB Document 58-3 Filed 08/31/20 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

DONNESIA BROWN,
Plaintiff, DECLARATION
-against-
9:17-CV-1036
(MAD/ATB)

THE STATE OF NEW YORK, THE NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, NEW YORK STATE CORRECTIONS
OFFICER MATTHEW CORNELL, Individually and in his
Official capacity,

Defendants.

 

Cheryl Parmiter, pursuant to § 1746 of Title 28 of the United States Code, declares the
following to be true and correct under penalty of perjury under the laws of the United States of
America:

1. Iam employed by the New York State Department of Corrections and Community
Supervision (“DOCCS”), at Auburn Correctional Facility (“Auburn”). I currently hold the title of
Inmate Grievance Program Supervisor.

2. As the Inmate Grievance Program Supervisor, I am a custodian of the inmate
grievance records maintained by Auburn.

3. Though not named as a party to this lawsuit, I submit this Declaration in support of
Defendant’s Motion for Summary Judgment.

4. At Auburn, inmates in the Special Housing Unit (“SHU”) are afforded the ability to
file grievances and participate in the grievance process. In accordance with 7 N.Y.C.R.R. §701.7
(DOCCS?’ Directive 4040), inmates in the Auburn SHU are provided inmate grievance complaint
forms and envelopes upon request.

5. An Inmate Grievance Program staff member is required to make weekly rounds to all

cells contained within the SHU. During those rounds, inmates can submit their grievances to the

1
Case 9:17-cv-01036-MAD-ATB Document 58-3 Filed 08/31/20 Page 2 of 2

staff member in a sealed envelope to ensure confidentiality.

6. The Attorney General’s Office provided me with the Complaint in this matter [Dkt. 1),
which I have reviewed.

7. At the request of the Attorney General’s Office, a diligent search was conducted of
grievance records received by the Inmate Grievance Program at Auburn for grievances filed by
Plaintiff Donnesia Brown (DIN 11-A-4897). A copy of the grievance print-out for Inmate Brown
is attached as Exhibit “A”’.

8. My search revealed that while incarcerated at Auburn, Plaintiff filed a grievance on
April 7, 2014, regarding a missing package. See, Ex. A.

9. However, my search also revealed that Plaintiff never filed any grievances during his

incarceration at Auburn pertaining to an incident that allegedly occurred on January 21, 2016.

  
